
	
		IB
		Union Calendar No. 161
		112th CONGRESS
		1st Session
		H. R. 258
		[Report No. 112–245, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 7, 2011
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the
			 Committee on Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			October 14, 2011
			Additional sponsors: Mr.
			 Moran, Mr. Sarbanes,
			 Mr. Rigell,
			 Mr. Connolly of Virginia,
			 Mr. Gerlach,
			 Mr. Goodlatte, and
			 Mr. Wolf
		
		
			October 14, 2011
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			October 14, 2011
			The Committee on
			 Transportation and Infrastructure discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on January 7, 2011
		
		
			
		
		A BILL
		To require the Office of Management and
		  Budget to prepare a crosscut budget for restoration activities in the
		  Chesapeake Bay watershed, to require the Environmental Protection Agency to
		  develop and implement an adaptive management plan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Accountability and
			 Recovery Act of 2011.
		2.Chesapeake Bay
			 Crosscut Budget
			(a)Crosscut
			 BudgetThe Director, in
			 consultation with the Chesapeake Executive Council, the chief executive of each
			 Chesapeake Bay State, and the Chesapeake Bay Commission, shall submit to
			 Congress a financial report containing—
				(1)an interagency crosscut
			 budget that displays—
					(A)the proposed funding for
			 any Federal restoration activity to be carried out in the succeeding fiscal
			 year, including any planned interagency or intra-agency transfer, for each of
			 the Federal agencies that carry out restoration activities;
					(B)to the extent that information is
			 available, the estimated funding for any State restoration activity to be
			 carried out in the succeeding fiscal year;
					(C)all expenditures for Federal restoration
			 activities from the preceding 2 fiscal years, the current fiscal year, and the
			 succeeding fiscal year; and
					(D)all expenditures, to the extent that
			 information is available, for State restoration activities during the
			 equivalent time period described in
			 subparagraph (C);
					(2)a detailed accounting of
			 all funds received and obligated by all Federal agencies for restoration
			 activities during the current and preceding fiscal years, including the
			 identification of funds which were transferred to a Chesapeake Bay State for
			 restoration activities;
				(3)to the extent that
			 information is available, a detailed accounting from each State of all funds
			 received and obligated from a Federal agency for restoration activities during
			 the current and preceding fiscal years; and
				(4)a description of each of
			 the proposed Federal and State restoration activities to be carried out in the
			 succeeding fiscal year (corresponding to those activities listed in
			 subparagraphs (A) and (B) of paragraph (1)), including the—
					(A)project
			 description;
					(B)current status of the
			 project;
					(C)Federal or State statutory or regulatory
			 authority, programs, or responsible agencies;
					(D)authorization level for
			 appropriations;
					(E)project timeline,
			 including benchmarks;
					(F)references to project
			 documents;
					(G)descriptions of risks and
			 uncertainties of project implementation;
					(H)adaptive management
			 actions or framework;
					(I)coordinating
			 entities;
					(J)funding history;
					(K)cost-sharing; and
					(L)alignment with existing Chesapeake Bay
			 Agreement and Chesapeake Executive Council goals and priorities.
					(b)Minimum funding
			 levelsThe Director shall only describe restoration activities in
			 the report required under
			 subsection (a) that—
				(1)for Federal restoration
			 activities, have funding amounts greater than or equal to $100,000; and
				(2)for State restoration
			 activities, have funding amounts greater than or equal to $50,000.
				(c)DeadlineThe Director shall submit to Congress the
			 report required by
			 subsection (a) not later than 30 days after
			 the submission by the President of the President’s annual budget to
			 Congress.
			(d)ReportCopies
			 of the financial report required by
			 subsection (a) shall be submitted to the
			 Committees on Appropriations, Natural Resources, Energy and Commerce, and
			 Transportation and Infrastructure of the House of Representatives and the
			 Committees on Appropriations, Environment and Public Works, and Commerce,
			 Science, and Transportation of the Senate.
			(e)Effective
			 DateThis section shall apply beginning with the first fiscal
			 year after the date of enactment of this Act for which the President submits a
			 budget to Congress.
			3.Adaptive Management
			 Plan
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Administrator, in consultation
			 with other Federal and State agencies, shall develop an adaptive management
			 plan for restoration activities in the Chesapeake Bay watershed that
			 includes—
				(1)definition of specific and measurable
			 objectives to improve water quality, habitat, and fisheries;
				(2)a process for stakeholder
			 participation;
				(3)monitoring, modeling, experimentation, and
			 other research and evaluation practices;
				(4)a process for modification of restoration
			 activities that have not attained or will not attain the specific and
			 measurable objectives set forth under
			 paragraph (1); and
				(5)a process for prioritizing restoration
			 activities and programs to which adaptive management shall be applied.
				(b)ImplementationThe
			 Administrator shall implement the adaptive management plan developed under
			 subsection (a).
			(c)UpdatesThe
			 Administrator shall update the adaptive management plan developed under
			 subsection (a) every 2 years.
			(d)Report to
			 Congress
				(1)In
			 generalNot later than 60 days after the end of a fiscal year,
			 the Administrator shall transmit to Congress an annual report on the
			 implementation of the adaptive management plan required under this section for
			 such fiscal year.
				(2)ContentsThe
			 report required under paragraph (1) shall contain information about the
			 application of adaptive management to restoration activities and programs,
			 including programmatic and project level changes implemented through the
			 process of adaptive management.
				(3)Effective
			 dateParagraph (1) shall apply to the first fiscal year that
			 begins after the date of enactment of this Act.
				(e)Inclusion of plan in
			 Annual Action Plan and Annual Progress ReportThe Administrator shall ensure that the
			 Annual Action Plan and Annual Progress Report required by section 205 of
			 Executive Order 13508 includes the adaptive management plan outlined in
			 subsection (a).
			4.Independent Evaluator
			 for the Chesapeake Bay Program
			(a)In
			 generalThere shall be an
			 Independent Evaluator for restoration activities in the Chesapeake Bay
			 watershed, who shall review and report on restoration activities and the use of
			 adaptive management in restoration activities, including on such related topics
			 as are suggested by the Chesapeake Executive Council.
			(b)Appointment
				(1)In
			 generalThe Independent Evaluator shall be appointed by the
			 Administrator from among nominees submitted by the Chesapeake Executive
			 Council.
				(2)NominationsThe
			 Chesapeake Executive Council may submit to the Administrator 4 nominees for
			 appointment to any vacancy in the office of the Independent Evaluator.
				(c)ReportsThe
			 Independent Evaluator shall submit a report to the Congress every 2 years in
			 the findings and recommendations of reviews under this section.
			(d)Chesapeake Executive
			 CouncilIn this section, the term Chesapeake Executive
			 Council has the meaning given that term by section 307 of the National
			 Oceanic and Atmospheric Administration Authorization Act of 1992 (Public Law
			 102–567; 15 U.S.C. 1511d).
			5.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Adaptive
			 ManagementThe term
			 adaptive management means a type of natural resource management
			 in which project and program decisions are made as part of an ongoing
			 science-based process. Adaptive management involves testing, monitoring, and
			 evaluating applied strategies and incorporating new knowledge into programs and
			 restoration activities that are based on scientific findings and the needs of
			 society. Results are used to modify management policy, strategies, practices,
			 programs, and restoration activities.
			(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)Chesapeake Bay
			 StateThe term
			 Chesapeake Bay State or State means the States of
			 Maryland, West Virginia, Delaware, and New York, the Commonwealths of Virginia
			 and Pennsylvania, and the District of Columbia.
			(4)Chesapeake Bay
			 WatershedThe term Chesapeake Bay watershed means
			 the Chesapeake Bay and the geographic area, as determined by the Secretary of
			 the Interior, consisting of 36 tributary basins, within the Chesapeake Bay
			 States, through which precipitation drains into the Chesapeake Bay.
			(5)Chief
			 ExecutiveThe term chief executive means, in the
			 case of a State or Commonwealth, the Governor of each such State or
			 Commonwealth and, in the case of the District of Columbia, the Mayor of the
			 District of Columbia.
			(6)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(7)Restoration
			 ActivitiesThe term restoration activities means
			 any Federal or State programs or projects that directly or indirectly protect,
			 conserve, or restore living resources, habitat, water resources, or water
			 quality in the Chesapeake Bay watershed, including programs or projects that
			 promote responsible land use, stewardship, and community engagement in the
			 Chesapeake Bay watershed. Restoration activities may be categorized as
			 follows:
				(A)Physical
			 restoration.
				(B)Planning.
				(C)Feasibility
			 studies.
				(D)Scientific
			 research.
				(E)Monitoring.
				(F)Education.
				(G)Infrastructure
			 Development.
				
	
		October 14, 2011
		Reported from the
		  Committee on Natural
		  Resources with an amendment
		October 14, 2011
		The Committee on
		  Transportation and Infrastructure discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
